187 F.2d 488
STONE & WEBSTER, Incorporated, Plaintiff-Appellant,v.Rea Forhan PEDRICK, as Administratrix of the Estate of William J. Pedrick, Deceased, Defendant-Appellee.
No. 180.
Docket 21920.
United States Court of Appeals Second Circuit.
Argued February 15, 1951.
Decided March 5, 1951.

From an order of the District Court for the Southern District of New York dismissing the complaint on the merits in an action seeking a refund of excess profits taxes for the year 1942, the plaintiff, Stone & Webster, Incorporated, appeals.
Joseph B. Lynch, New York City, for plaintiff-appellant.
Irving H. Saypol, U. S. Atty., New York City, Henry L. Glenn, Asst. U. S. Atty., New York City, of counsel, for defendant-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Affirmed on authority of Reynolds Spring Co. v. Commissioner, 6 Cir., 181 F.2d 638.